                 Case 2:11-cr-00537-TLN Document 405 Filed 10/26/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VERONICA M.A. ALEGRÍA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                             CASE NO. 2:11-CR-00537-TLN
11                                  Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                           FOR DEFENDANT’S MOTION TO REDUCE
12                           v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                           FINDINGS AND ORDER
13   TROY STRATOS,
14                                 Defendant.
15

16                                                 STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.       The defendant filed a motion for compassionate release on October 16, 2020. Docket
20 No. 299. Pursuant to Local Rule, the government’s response is due on October 23, 2020, with any reply

21 from the defendant due on October 26, 2020.

22          2.       Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.       Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                   a)     The government’s response to the defendant’s motion to be filed on or before
28          November 3, 2020;

      STIPULATION RE BRIEFING SCHEDULE                     1
             Case 2:11-cr-00537-TLN Document 405 Filed 10/26/20 Page 2 of 2


 1                 b)      The defendant’s reply to the government’s response to be filed on or before

 2          November 12, 2020.

 3

 4          IT IS SO STIPULATED.

 5

 6   Dated: October 23, 2020                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ VERONICA M.A. ALEGRÍA
                                                             VERONICA M.A. ALEGRÍA
 9                                                           Assistant United States Attorney

10

11   Dated: October 23, 2020                                  /s/ KAREN LANDAU
                                                              KAREN LANDAU
12                                                            Counsel for Defendant
                                                              TROY STRATOS
13

14

15                                         FINDINGS AND ORDER

16          Based upon the stipulation and representations of the parties, the Court adopts the following as a

17 revised briefing schedule regarding the defendant’s motion for sentence reduction:

18          a)     The government’s response to the defendant’s motion, Docket No. 399, 402, is due on or

19 before November 3, 2020;

20          b)     The defendant’s reply to the government’s response, if any, is due on November 12,

21 2020.

22

23          IT IS SO FOUND AND ORDERED this 23rd day of October, 2020.

24

25

26
                                                                    Troy L. Nunley
27                                                                  United States District Judge
28

      STIPULATION RE BRIEFING SCHEDULE                   2
